DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 15, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Considering Claim 1:  The exclusion of organic peroxides is not supported by the original specification.  Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph.  The original specification is completely silent towards the presence of organic peroxides, and the teaching of a persulfate is not sufficient to show a person having ordinary skill in the art that organic peroxides are excluded.
Considering Claim 14:  The exclusion of acrylic monomers is not supported by the original specification.  Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph.  The original specification is completely silent towards the presence of acrylic monomers, and the teaching of a different comonomers is not sufficient to show a person having ordinary skill in the art that organic peroxides are excluded.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 requires solubility in water over a pH range of 3 to 10, while Claim 14, from which claim 19 depends, requires solubility in water over the broader range of 0 to 14.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (US 2007/0260046) in view of Huttermann et al. (US Pat. 6,593,460).
Considering Claims 1 and 5-7:  Tomita et al. teaches a method for preparing a lignin copolymer comprising providing water (¶0135); a kraft lignin (¶0135) and a water soluble monomer compound (¶0025-27); mixing water, lignin, and the water soluble monomer compound (¶0135) under acidic free radical generating conditions (¶0054) to polymerize the lignin and the water soluble monomer (¶0027).  Tomita et al. does not teach the presence of enzymes or organic peroxides (¶0135).
	Tomita et al. does not teach the water soluble monomer as being a cationic monomer.  However, Huttermann et al. teaches a process for preparing a cationic lignin copolymer comprising providing water (7:30-39), providing lignin (3:61-4:9); providing a monomer that is a cationic amine compound (5:24-35); and mixing the components under acid (7:61-8:3) free radical conditions in the presence of an organic peroxide(2:52-65) in an aqueous suspension (8:33-41) to produce the cationic lignin copolymer.  Huttermann et al. teaches the monomer as preferably being trimethylammoniumethyl(meth)acrylate (i.e. the quateranated form of N,N-dimethylaminoethyl(meth)acrylate) (5:24-35).  The cationic monomer is used with a hydrophobic monomer such as vinyl acetate (6:16-25).  Tomita et al. and Huttermann et al. are analogous art as they are concerned with the same field of endeavor, namely grafted lignin copolymers.  It would have been obvious to a person having ordinary skill in the art to have substituted the cationic monomer of Huttermann et al. for the water-soluble monomer of Tomita et al., and the motivation to do so would have been, to control the floculatting properties, allowing for the flocculation of anionic species (9:29-43).
Considering Claims 8 and 9:  Tomita et al. teaches the reaction as occurring in the presence of an sodium persulphate (¶0135).
Considering Claims 10 and 11:  Tomita et al. teaches the pH as being 4 or greater (¶0054).  This overlaps the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have selected a pH in the claimed range, and the motivation to do so would have been, it is a desirable pH for the reaction (¶0054).
Considering Claims 12 and 13:  Tomita et al. does not teach the lignin as being washed.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (US 2007/0260046) in view of Huttermann et al. (US Pat. 6,593,460) as applied to claim 1 above, and further in view of Friedl et al. (US 2014/0329999).
Considering Claims 2-4:  Huttermann et al. teaches the process of claim 1 as shown above.  
	Huttermann et al. does not teach using nanofiltration to recover the lignin.  However, Friedl et al. teaches using nanofiltration to recover lignin from a solution (¶0017).  Huttermann et al. and Friedl et al. are analogous art as they are concerned with a similar technical difficulty, namely recovering lignin from a solution.  It would have been obvious to a person having ordinary skill in the art to have used nanofiltration to recover the lignin of Huttermann et al., as in Friedl et al., and the motivation would have done so would have been, as Friedl et al. suggests, it allows for a lignin recovery of at least 95% (¶0024).

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Meister et al. (US Pat. 5,741,875).
Considering Claims 14, 16, 18, and 19:  Meister et al. teaches a cationic lignin copolymer comprising lignin and a cationic amine compound (Table 7), where the ratio of the cationic amine compound and lignin are 1.03:0.66 (Example 55).  Meister et al. teaches the polymer as being a surface active agent (Abstract) that is soluble in water (6:23-30).  Meister et al. does not teach the presence of an acrylic monomer in the reaction mixture (Table 7).  Meister et al. teaches that the lignin is in suspension/not dissolved in solvent (7:61-67).
	Meister et al. is silent towards the charge density of the polymer.  However, the charge density would control the water solubility, due to the hydrophilic quaternary amine groups.  It would have been obvious to a person having ordinary skill in the art to have optimized the charge density through routine experimentation, and the motivation to do so would have been to control the solubility of the copolymer in water, and thus allow it to function as a surface active agent. 
	Meister et al. does not teach the reaction conditions as being acidic.  However, the instant claims are product by process claims.  Meister et al. teaches the copolymer having the claimed component and structural features.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113.
Considering Claim 15:  Meister et al. teaches the cationic monomer as being (3-oxy-4-oxy-5-methylhex-5-enyl)trimethylammonium chloride/METAC (18:62-19:5).
Considering Claim 17:  Tomita et al. teaches the molecular weigth as being up to 50,000,000 (Claim 2).

Response to Arguments
Applicant's arguments filed August 15, 2022 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument that the teaching of persulphate initiators provides support for the exclusion of organic peroxide is not persuasive.  The exclusion of organic peroxides is not supported by the original specification.  Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph.  The original specification is completely silent towards the presence of organic peroxides, and the teaching of a persulfate is not sufficient to show a person having ordinary skill in the art that organic peroxides are excluded.
B)  The applicant’s argument that Meister et al. does not teach the claimed reaction conditions is not persuasive.  Meister et al. does not teach the reaction conditions as being acidic.  However, the instant claims are product by process claims.  Meister et al. teaches the copolymer having the claimed component and structural features.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIAM J HEINCER/Primary Examiner, Art Unit 1767